          Case 9:21-cv-00038-DLC Document 2 Filed 04/01/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

  ANNA BERNSTEIN,
                                                     CV 21-38-M-DLC-KLD
                       Plaintiff,

  vs.                                                 ORDER OF RECUSAL

  MARCUS DALY MEMORIAL
  HOSPITAL CORPORATION,

                       Defendant.

        I hereby recuse myself from this matter on the ground that I was previously

a partner at the law firm of Garlington Lohn and Robinson. Accordingly, I ask that

this case be reassigned.

              DATED this 1st day of April, 2021.



                                    Kathleen L. DeSoto
                                    United States Magistrate Judge
